Citation Nr: 0031182	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  96-00 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1995 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which determined that entitlement to service 
connection for post-traumatic stress disorder (PTSD) was 
warranted, evaluated as 10 percent disabling.  The veteran 
filed a notice of disagreement as to the assigned 10 percent 
evaluation.  As a result of the veteran's change in 
residence, the claims folder was subsequently transferred to 
the RO in Seattle, Washington.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The rating criteria in effect prior to November 7, 1996 
are more favorable to the veteran's claim than the amended 
rating criteria.  

3.  The veteran's PTSD is manifested by hypervigilance, 
nightmares and flashbacks, sleep disturbance, some impairment 
of abstract thinking, avoidance of crowds and people, lack of 
motivation, and mood disturbances resulting in severe 
impairment of his ability to maintain effective social 
relationships and severe impairment of his ability to obtain 
and retain employment. 




CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.132, Diagnostic Code 9411 (1995).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect treatment for malaria and 
pneumonia during service.  An October 1969 clinical record 
reflects that the veteran complained of nervousness and 
appeared apprehensive.  An impression of an anxiety reaction 
secondary to combat was noted.  

Service personnel records reflect the veteran received 
numerous citations and awards, including the Combat 
Infantryman Badge, the Purple Heart, and the Vietnam 
Gallantry Cross with Palm Unit Citation Badge.

In an April 1971 rating decision, the RO granted entitlement 
to service connection for dermatophyte infection of the feet 
and right hand, malaria, high tone bilateral deafness with 
tinnitus, and residuals of shell fragment wounds.  The 
veteran filed a claim seeking entitlement to service 
connection for PTSD in December 1990.  

In February 1991, the RO received copies of private treatment 
records from Dr. D. S., which reflect treatment for a 
sebaceous cyst, dyshidrosis, tinea pedis, and eczema.  

Upon VA PTSD examination and social survey dated in November 
1994, the examiner noted that the veteran showed little 
emotion other than anger and spoke in a rapid fire pace.  It 
was noted that the veteran drank daily and seldom slept more 
than four hours per night.  Trouble falling asleep was also 
noted.  The veteran reported experiencing recurring dreams, 
one of which involved being chased by the enemy.  It was 
noted that this dream occurred three to four times per week.  
It was also noted that the veteran avoided the VA system and 
felt that physicians did not really understand the problems 
of a Vietnam veteran.  The veteran was in the process of a 
divorce after 21 years of marriage.  He admitted that his 
wife felt that their problems as a couple were related to his 
combat experiences and his reaction to them.  He reported 
that they had been distant for many years.  The veteran 
admitted that he did not share his feelings with anyone and 
described himself as a loner.  It was noted that his parents 
lived in the area, but he had not seen them in six months.  
It was also noted that the veteran hated holidays and tried 
to leave the country during those periods.  The veteran 
reported living with a woman, but he saw no future in that 
relationship.  

The veteran admitted to a history of some involvement in 
drugs.  He reported that he was not interested in any kind of 
substance abuse program because he needed the alcohol 
consumed on a daily basis to help him cope with issues 
related to Vietnam.  The veteran estimated having between 20 
and 30 jobs since his military service and was currently 
working as a real estate appraiser.  He reported that he had 
had little work recently.  It was noted that the veteran had 
written a book about his Vietnam experiences, which had been 
published in June 1991 and was currently in the fourth 
printing.  The veteran has also had articles published in 
military related magazines.  The examiner noted the veteran 
had served three tours in Vietnam.  The veteran reported 
losing hundreds of friends during his combat days.  He also 
reported returning to Vietnam in 1991 and 1992 to look for 
American prisoners of war.  

The veteran admitted that he had not been the same since his 
Vietnam service and reported that he was continually looking 
for the "rush" he felt while engaged in combat.  The 
examiner noted the veteran was never without a weapon.  The 
veteran also reported having an "arsenal" safely stashed 
which included 50,000 rounds of ammunition for over 100 guns.  
The veteran reported keeping a weapon in each room of his 
home and sleeping with something to protect himself.  The 
veteran admitted having a short fuse and difficulty working 
with others.  It was also noted that he had no patience with 
the government.  It was noted that although the veteran had 
attempted to work as an appraiser, he had difficulty 
interacting with others and could not be considered 
employable because of his PTSD.  

The examiner noted the veteran was not receiving any 
treatment at that time.  The veteran reported that he would 
never enter any kind of inpatient program because he was 
fearful of being locked up.  He reported being afraid that 
one on one counseling would cause him to lose some of his 
sharpness and take "the edge off" of his ability to protect 
himself.  The examiner noted that the veteran clearly showed 
many symptoms of PTSD and could not be considered employable 
at that time.  

It was noted that the veteran reported having a quick temper, 
an exaggerated startle response, and being angry.  He also 
reported being hypervigilant.  The veteran reported that he 
would sit in a room so that he could see everything that was 
happening at any one point in time.  The veteran also 
reported losing his ability to cry in Vietnam.  Long and 
short-term memory was noted as adequate.  Proverbs were 
somewhat concrete, indicating a lower level of ability to 
think abstractly.  Mood and affect were noted as generally 
anxious to shifting in behavior.  The veteran evidenced no 
thought disorder.  In regard to his alcohol consumption, the 
examiner noted that the veteran had little motivation to stop 
this behavior and the veteran felt it helped to control his 
symptoms.  Diagnoses of continuous mixed substance abuse and 
chronic, delayed PTSD were noted.  The examiner noted that 
the veteran had problems in his social environment in that he 
was socially isolated.  A global assessment of functioning 
score of 60 was noted.  The examiner noted that the veteran 
had few friends and evidence of chronic conflicts with 
coworkers resulting in a marginal social and occupational 
life.  It was noted that his involvement with alcohol and 
drugs, as well as PTSD, interacted in complex ways which 
increased his degree of disability.  

In a February 1995 rating decision, the RO granted 
entitlement to service connection for PTSD, evaluated as 10 
percent disabling, effective from February 28, 1994.

At his January 1996 RO hearing, the veteran testified that he 
averaged two to three hours of sleep per night and that he 
often awoke because of dreams and nightmares.  He stated that 
he dreamed of missions he had been on and that he woke up 
sweating, uptight, and tense.  The veteran testified that it 
happened a lot.  The veteran stated that sometimes he drank a 
beer to help him relax after being awakened by a nightmare.  
The veteran also reported walking around his back yard to 
check everything out during the night.  The veteran testified 
that he slept with a handgun.  The veteran also testified 
that he frequently left the country for extended periods of 
time and went to Central America, Mexico, and Cuba.  He 
stated that there were a lot of veterans in those areas and 
he found it much more peaceful.  The veteran testified to 
experiencing flashbacks during the day.  The veteran reported 
avoiding crowds and having feelings of guilt over a 
particular military mission.  The veteran testified that only 
about six of his friends came home from Vietnam alive.  He 
also testified to doing real estate appraisals if he could do 
them from home and over the phone.  The veteran reported 
getting together with particular veterans he had worked with 
in Vietnam, but stated that he had no interaction with 
veterans in general.  

In a February 1996 written statement, G. W., a friend of the 
veteran, stated that the veteran's sleeping habits were 
erratic.  She reported that he was up an average of three to 
four times a night.  She also reported that she usually found 
him outside the house with his weapon or just lying in bed 
staring at the ceiling.  G. W. stated that the veteran 
maintained a vigilance toward danger and was especially 
anxious in situations with a large number of people he did 
not know.  She noted the veteran did not like social 
gatherings with crowded rooms because of his anxiety over the 
unknown.  She also noted that the veteran drank to relax and 
that he did appear to be more at ease after a couple of 
drinks.  She noted that when he was not drinking, he appeared 
uptight, preoccupied, and prone to long periods of staring 
into space as if lost in thought.  She stated that he wore a 
rather intense, serious expression most of the time and 
rarely smiled.  She also stated that he seemed too distracted 
to concentrate for very long whether it involved reading a 
book or watching a movie.  She noted that if he could find a 
job where he would not have to be around people, he might be 
able to hold on to it, but his patience level with people was 
nonexistent.  

A March 1996 statement from a private accountant reflects a 
net profit of $5,509 in 1995 from the veteran's business.  It 
was noted this amount was computed before general living 
expenses such as medical expense, food, and rent.  

In an April 1996 rating decision, the RO determined that a 50 
percent evaluation was warranted for PTSD, effective from 
February 28, 1994.  

A June 1998 letter from the RO to the veteran reflects that 
he failed to report for a VA examination scheduled in April 
1998.  It was noted that notice of the examination date had 
been returned as undeliverable with no forwarding address.  
The record reflects that subsequent letters from the RO and a 
supplemental statement of the case were returned as 
undeliverable as addressed with no forwarding address.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1999) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

In the instant case, the veteran is technically not seeking 
an increased rating as his appeal arises from the original 
assessment of a disability rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In Fenderson, it was held that 
evidence to be considered ls for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is rated under the portion of the Schedule for Rating 
Disabilities pertaining to mental disorders.  Prior to 
November 7, 1996, PTSD was rated under 38 C.F.R. § 4.132.  
Effective November 7, 1996, the rating schedule for mental 
disorders was amended and redesignated as 38 C.F.R. § 4.130.  
See 61 Fed. Reg. 52700 (Oct. 8, 1996).  The evaluation 
criteria have substantially changed in the new rating 
schedule and now focus on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe, or total.

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In light of the fact that the veteran filed his 
claim prior to November 7, 1996, the Board must evaluate his 
psychiatric disability in light of both the new and old 
criteria.  

Under the amended rating criteria found in 38 C.F.R. § 4.130, 
Diagnostic Code 9411, a 50 percent evaluation is warranted 
for PTSD with occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  

Under the rating criteria for PTSD in effect prior to 
November 7, 1996, 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1995), a 50 percent evaluation is assigned when the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

A 70 percent rating is warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, and totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, and demonstrable inability to obtain or 
retain employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1995).

Words such as "considerable" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6 (1999).  It should also be noted 
that use of terminology such as "mild" by VA examiners and 
others, although evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be evaluated 
in arriving at a decision regarding an increased rating.  
38 C.F.R. § 4.2, 4.6 (1999).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" whereas the other terms were "quantitative" 
in character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  The General Counsel concluded that the term 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than large."  VAOPCGPREC Op. No. 9-93 
(Nov. 9, 1993).  The Board is bound by this interpretation of 
the word "definite."  38 U.S.C.A. §  7104(c) (West 1991).

Employment is a factor that must be considered with regard to 
the evaluation of mental disorders.  Prior to November 7, 
1996, 38 C.F.R. § 4.130 provided that the severity of the 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability, and that two of 
the most important determinants of disability were time lost 
from gainful work and decrease in work efficiency.  It was 
further provided that the rating board must not underevaluate 
the emotionally sick veteran with a good work record.  
38 C.F.R. § 4.130 (effective prior to November 7, 1996).  

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (1999).

Following a thorough review of the evidence of record, the 
Board concludes that the criteria in effect prior to November 
7, 1996, are more favorable to the veteran's claim than the 
amended criteria.  The record clearly reflects that the 
veteran experiences hypervigilance, nightmares and 
flashbacks, sleep disturbance, some impairment of abstract 
thinking, avoidance of crowds and people, lack of motivation, 
and mood disturbances resulting in impaired work and social 
relationships.  

The veteran testified that he had held approximately 30 jobs 
since his discharge from service.  The record further 
reflects that the veteran works intermittently as a real 
estate appraiser, but only when such work can be completed 
through the mail or telephone, and without interaction with 
others.  The veteran describes himself as a loner and his 
only social relationships appear to be with a girlfriend and 
specific Vietnam veterans whom he served with during his 
military service.  The statement of G. W. noting that the 
veteran avoided social gatherings, took his weapon wherever 
he went, and experienced sleep disturbances with 
hypervigilance are consistent with the veteran's testimony 
and statements.  Finally, the November 1994 VA examiner noted 
the veteran had few friends and evidence of chronic conflicts 
with co-workers resulting in a marginal social and 
occupational life.  

The Board concludes that this symptomatology more nearly 
approximates to a 70 percent evaluation under the criteria in 
effect prior to November 7, 1996, in that it demonstrates 
severe impairment of the veteran's ability to maintain 
effective social relationships and psychoneurotic symptoms of 
such severity that there is severe impairment in the 
veteran's ability to obtain and retain employment.  

The Board is cognizant of the evidence of record 
demonstrating drug and alcohol abuse and self-medication by 
the veteran with alcohol.  The November 1994 VA examiner 
noted that the veteran's involvement with alcohol and drugs, 
as well as his PTSD, interacted in complex ways to increase 
his degree of disability.  However, in the absence of 
competent medical evidence specifically attributing the 
veteran's current psychiatric problems to alcohol or drug 
use, it is not unreasonable to conclude that PTSD is largely 
responsible for the veteran's social isolation and inability 
to retain gainful employment.  

	The need to distinguish the effects of one condition 
from those of 
	another is not unique to mental disorders, but occurs 
whenever two
	conditions, one service-connected and one not, affect 
similar functions
	or anatomic areas.  When it is not possible to separate 
the effects of the 
	conditions, VA regulations at 38 C.F.R. § 3.102. which 
require that 
	reasonable doubt on any issue be resolved in the 
claimant's favor,
	clearly dictate that such signs and symptoms be 
attributed to the 
	service-connected condition.  61 Fed. Reg. 52698 (1996) 
(commentary
	accompanying amendments to VA regulations governing the 
rating of 
	mental disorders).  

The Board notes that the record is silent for competent 
evidence demonstrating suicidal ideation, illogical or 
obscure speech, spatial disorientation, neglect of personal 
hygiene, virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger to self or others, intermittent inability to perform 
activities of daily living, disorientation as to time or 
place, or memory loss for names of relatives or self.  In the 
absence of such evidence, an evaluation in excess of 70 
percent under the old criteria or the amended criteria is not 
warranted.  

Finally, the Board recognizes that the veteran's 
representative has requested that the claim be remanded to 
the RO for another attempt to locate the veteran.  The Board 
further recognizes that the November 1994 VA examination, 
January 1996 hearing testimony, and February 1996 statement 
from a friend may not accurately reflect the veteran's 
current level of disability, and thus are not optimal bases 
upon which to decide whether the veteran is entitled to an 
increased evaluation.  However, the veteran failed to report 
for a VA examination in April 1998 and has further failed to 
keep the RO apprised of his current mailing address.  The 
"duty to assist" the veteran in the development of facts 
pertinent to his claim is not a "one-way street," wherein 
the entire burden of such development is placed on VA.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991). 

The Board notes that it has considered all of the evidence, 
to include service medical records and post-service medical 
records as well.  A disability evaluation in excess of 70 
percent is denied based upon the totality of the evidence, 
without predominate focus on the recent evidence of record.  
Such review is consistent with the Court's recent decision in 
Fenderson.




ORDER

A 70 percent evaluation for PTSD is granted, subject to the 
governing regulations applicable to the payment of monetary 
benefits.  



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 14 -


- 13 -


